 



Exhibit 10.3
LOAN AGREEMENT
Date: November 9, 2007
Panda Ethanol, Inc.
4100 Spring Valley, Suite 1002
Dallas, Texas 75244
Attention: Chief Executive Officer
Ladies and Gentlemen:
     The undersigned, Panda Ethanol, Inc. (“Borrower”), a corporation duly
organized, existing and in good standing under the laws of the State of Nevada,
has requested that Panda Energy International, Inc. (“Lender”) lend to Borrower
a term loan in the aggregate maximum amount not to exceed $1,000,000 (the
“Loan”), for the purposes set forth in Section 5(m) below. Lender has advised
Borrower that Lender is willing to lend such funds to Borrower upon the terms
and subject to the conditions set forth in this Loan Agreement (the
“Agreement”). In consideration for the above premises and the mutual promises
and covenants herein contained, Borrower and Lender do hereby agree as follows:
     1. Loan.
     (a) Subject to the conditions set forth herein, Lender agrees to extend to
Borrower, from the date hereof through the Advance Termination Date (as defined
below), one (1) or more Advances (as defined below) which, in the aggregate,
shall not exceed at any one time $1,000,000, no portion of which may be repaid
and then reborrowed. Borrower may request an Advance under this Agreement by
submitting a Notice of Borrowing, which is irrevocable and binding upon
Borrower. Such Notice of Borrowing shall be received by Lender on or before
10:00 a.m. (Dallas, Texas time) ten (10) Business Days prior to such Advance.
Each Advance under this Agreement shall be in the minimum amount of $250,000 or
a greater integral multiple thereof. Subject to the terms and conditions in this
Agreement, by not later than 2:00 p.m., Dallas, Texas time, on the date of such
Advance, Lender shall make available to Borrower, at an account designated by
Borrower, the amount of a requested Advance under this Agreement in immediately
available funds.
     (b) Each Notice of Borrowing shall be irrevocable and binding on Borrower
and Borrower shall indemnify Lender against any loss, cost, or expense incurred
or suffered by Lender as a result of (i) any failure to fulfill, on or before
the date specified for such Advance, any condition to such Advance set forth in
this Agreement, or (ii) Borrower’s request that an Advance not be made on the
date specified for such Advance in the Notice of Borrowing. A certificate of
Lender establishing the amount due from Borrower according to the preceding
sentence, together with a description in reasonable detail of the manner in
which such amount has been calculated, shall be conclusive in the absence of
manifest error.
     (c) The obligation of Lender to make any Advance (including the initial
Advance) under this Agreement shall be subject to the conditions precedent that,
as of the date of such Advance and after giving effect thereto: (a) all
representations and warranties made by Borrower to Lender are true and correct,
as if made on such date; (b) no condition or event exists which constitutes an
Event of Default (as hereinafter defined) or which, with the lapse of time
and/or giving of notice, would constitute an Event of Default; (c) Lender shall
have received from Borrower a Notice of Borrowing and all of the statements
contained in such Notice of Borrowing shall be true and correct; and (d) the
representations and warranties contained in each of the Loan Documents (as
defined below) shall be true in all respects as though made on the date of such
Advance.
     (d) As used herein, the following terms have the meaning ascribed to them
below:
     (i) “Advance” means the disbursement by Lender of a sum or sums lent to
Borrower pursuant to this Agreement.
     (ii) “Advance Termination Date” means January 1, 2009.

- 1 -



--------------------------------------------------------------------------------



 



     (iii) “Business Day” means for all purposes, any day other than a Saturday,
Sunday, or day on which national banks are authorized to be closed under the
laws of the State of Texas.
     (iv) “Notice of Borrowing” means a notice substantially in the form of
Exhibit A.
     2. Promissory Note. The Loan shall be evidenced by a promissory note in the
form of Exhibit B attached hereto, duly executed by Borrower (herein called,
together with any renewals and extensions thereof, the “Note”), dated of even
date herewith, in the principal amount of $1,000,000, and made payable to the
order of Lender. Principal and interest on the Note shall be due and payable in
the manner and at the times set forth below with final maturity of the Note
being on or before November 1, 2009 (the “Maturity Date”). Should the principal
of, or any installment of interest on, the Note become due and payable on any
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding business day, and interest shall be payable with respect to such
extension.
     All payments on the Note shall be made to Lender at its principal office in
Dallas, Texas in federal or other immediately available funds, and payments
shall be applied first to accrued interest and then to principal.
     The principal balance of, and interest on, the Note shall be due and
payable as follows:
     (a) Interest, computed as provided in the Note, shall accrue monthly,
commencing on the date of the first Advance, and thereafter, on the 1st day of
each succeeding calendar month during the term of the Note, and all such accrued
and unpaid interest shall be due and payable on the Maturity Date; and
     (b) Principal shall be due and payable in one (1) final installment, on the
Maturity Date, in the amount of the unpaid principal balance of the Note as of
such date.
In addition to the foregoing, Borrower shall make mandatory prepayments of the
principal of the Note: (a) on or before the last day of each March, June,
September, and December (such dates being referred to as a “Cash Flow Payment
Date”), equal to the Cash Flow Payment (hereafter defined) due on such date;
provided that Cash Flow (as defined below) sufficient to satisfy selling,
general, and operating expenses (as determined by a budget of Borrower as
acceptable to Lender in Lender’s sole discretion) for the calendar quarter
immediately following the applicable Cash Flow Payment Date, in a minimum amount
of $2,500,000 per fiscal quarter, on an annualized basis, shall be set aside in
a separate account in the name of Borrower each calendar quarter prior to any
prepayments in respect of the Loan, and (b) immediately upon the receipt of Net
Proceeds in an amount in any single transaction or series of transactions
exceeding $150,000, of any sale, liquidation or disposition (other than in the
ordinary course of Borrower’s business) of any assets of Borrower (and after
giving effect to clause (a) immediately above), in the amount of such Net
Proceeds (as defined below). Such mandatory prepayments shall be applied to the
principal balance of the Note in the inverse order of maturity.
     As used herein: (a) the term “Cash Flow Payment” means, for any Cash Flow
Payment Date, an amount equal to fifty percent (50%) of Borrower’s Cash Flow for
the fiscal quarter ending as of such Cash Flow Payment Date; (b) the term “Cash
Flow” means, for any period, the net earnings (or loss) after taxes of Borrower
for such period determined in accordance with GAAP (“Net Income”), plus all
non-cash items reducing Net Income, minus all non-cash items increasing Net
Income; provided, however, that if, for any period, such amount is less than
zero, then Cash Flow for such period shall be equal to zero; and (c) the term
“Net Proceeds” means with respect to any sale or disposition of property or
assets (tangible or intangible) (an “asset disposition”), the gross proceeds,
whether received in cash or otherwise, received, on or after the date of
consummation of such asset disposition, by Borrower from such asset disposition,
after payment of all usual and customary brokerage commissions and all other
reasonable fees and expenses related to such asset disposition (including,
without limitation, reasonable attorneys’ fees and closing costs and reasonable
environmental remediation costs incurred in connection with such asset
disposition).
     3. Collateral. The Loan shall be secured by a perfected, first priority,
security interest in and to the Collateral as set forth in the Pledge and
Security Agreement dated the date hereof, executed by Borrower for the benefit
of Lender (as amended, modified, renewed, extended, revised, restated, or
replaced, the “Security Agreement”).
     4. Conditions Precedent. The obligation of Lender to make the Loan to
Borrower is subject to the conditions precedent that, as of the date of the
initial Advance of the Loan: (a) Lender shall have received duly executed copies
of each document listed on Exhibit C attached hereto, in form and substance
acceptable to Lender and its legal

- 2 -



--------------------------------------------------------------------------------



 



counsel (such documents and any modifications thereof, to be hereinafter
collectively referred to as the “Loan Documents”); (b)  all representations and
warranties made by Borrower to Lender are true and correct, as if made on such
date, and no condition or event exists which constitutes an Event of Default (as
hereinafter defined) or which, with the lapse of time and/or giving of notice,
would constitute an Event of Default; and (d) Borrower shall have paid to Lender
on the earlier date of the first draw hereunder or the retirement of the Loan if
no draw is made, as consideration for the making of the Loan, an origination fee
equal to $10,000.
     5. Representations and Warranties. In order to induce Lender to make the
Loan hereunder, Borrower represents and warrants to Lender that:
     (a) Borrower is a corporation, duly organized and in good standing, under
the laws of the State of Nevada and has the power to own its property and to
carry on its business in each jurisdiction in which Borrower operates;
     (b) Borrower has full power and authority to enter into this Agreement, to
make the borrowing hereunder, to execute and deliver the Loan Documents and to
incur the obligations provided for in the Loan Documents, all of which has been
duly authorized by all necessary corporate action;
     (c) The Loan Documents are the legal and binding obligations of Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights;
     (d) Neither the execution and delivery of this Agreement and the other Loan
Documents, nor consummation of any of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or thereof,
will contravene or conflict with any provision of law, statute or regulation to
which Borrower is subject or any judgment, license, order or permit applicable
to Borrower or any indenture, mortgage, deed of trust or other instrument to
which Borrower may be subject; no consent, approval, authorization or order of
any court, governmental authority or third party is required in connection with
the execution and delivery by Borrower of this Agreement or any of the other
Loan Documents or to consummate the transactions contemplated herein or therein;
     (e) All financial statements delivered by Borrower to Lender prior to the
date hereof are true and correct, fairly present the financial condition of such
person and have been prepared in accordance with generally accepted accounting
principles, consistently applied, and no material adverse changes have occurred
in the financial condition or business of Borrower since the date of the most
recent financial statements which Borrower has delivered to Lender;
     (f) No litigation, investigation, or governmental proceeding is pending,
or, to the knowledge of any of Borrower’s officers, threatened against or
affecting Borrower, which may result in any material adverse change in
Borrower’s business, properties or operations;
     (g) There is no fact known to Borrower that Borrower has not disclosed to
Lender in writing which may result in any material adverse change in Borrower’s
business, properties or operations;
     (h) Borrower owns all of the assets reflected on its most recent balance
sheet free and clear of all liens, security interests or other encumbrances,
except as previously disclosed in writing to Lender;
     (i) The principal office, chief executive office and principal place of
business of Borrower is in Dallas, Texas;
     (j) All taxes required to be paid by Borrower have in fact been paid;
     (k) Borrower is not in violation of any law, ordinance, governmental rule
or regulation to which it is subject, and is not in default under any material
agreement, contract or understanding to which it is a party;
     (l) Borrower and any properties or assets owned by Borrower are not in
violation of, in any material respect, any environmental laws, nor is there
existing, pending or threatened any investigation or

- 3 -



--------------------------------------------------------------------------------



 



inquiry by any governmental authority pursuant to any environmental laws, nor is
there existing or pending any remedial obligations under any environmental laws;
and
     (m) Borrower shall use the proceeds of all Advances solely to (i) finance
the monthly corporate overhead expenses of Borrower and its Subsidiaries (as
defined below) in an amount not to exceed $1,000,000 per month on an annualized
basis, (ii) pay up to $3,000,000 in breakage fees and other deal-related
expenses associated with the aborted 144A and debt financing of the Yuma
project, and (iii) pay transaction fees associated with the Loan.
     6. Affirmative Covenants. Until payment in full of the Note and all other
obligations and liabilities of Borrower hereunder, Borrower agrees and covenants
that (unless Lender shall otherwise consent in writing):
     (a) Borrower shall, and shall cause each of its Subsidiaries to, conduct
its business in an orderly and efficient manner consistent with good business
practices and in accordance with all valid regulations, laws and orders of any
governmental authority and will act in accordance with customary industry
standards in maintaining and operating its assets, properties and investments;
     (b) Borrower shall, and shall cause each of its Subsidiaries to, maintain
complete and accurate books and records of its transactions in accordance with
generally accepted accounting principles, and will give Lender access during
business hours to all books, records and documents of Borrower and permit Lender
to make and take away copies thereof;
     (c) Borrower shall furnish to Lender as soon as available and in any event
within forty-five (45) days after the end of each quarterly fiscal period
(except the last) of each fiscal year of Borrower, copies of the balance sheet
of Borrower and its Subsidiaries, on a consolidated basis, as of the end of such
fiscal period, and statements of income and retained earnings and changes in
cash flow of Borrower and its Subsidiaries, on a consolidated basis, for that
quarterly fiscal period and for the portion of the fiscal year ending with such
period, all in reasonable detail, and certified by the chief financial officer
of Borrower as being true and correct and as having been prepared in accordance
with generally accepted accounting principles, consistently applied, subject to
year-end adjustments;
     (d) Borrower shall furnish to Lender as soon as available and in any event
within ninety (90) days after the close of each fiscal year of Borrower, copies
of the balance sheet of Borrower and its Subsidiaries, on a consolidated basis,
as of the close of such fiscal year, and statements of income and retained
earnings and changes in cash flow of Borrower and its Subsidiaries, on a
consolidated basis, for such fiscal year, in each case setting forth in
comparative form the figures for the preceding fiscal year, all in reasonable
detail and accompanied by an opinion thereon (which shall not be qualified by
reason of any limitation imposed by Borrower) of independent public accountants
of recognized national standings selected by Borrower and satisfactory to
Lender, to the effect that (i) such financial statements have been prepared in
accordance with generally accepted accounting principles (except for changes in
which such accountants concur), (ii) the examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards, and, accordingly, includes such tests of
the accounting records and such other auditing procedures as were considered
necessary in the circumstances, and (iii) in making their audit, such
accountants have not become aware of any condition or event which would
constitute a default or an Event of Default under any of the terms or provisions
of this Agreement (insofar as any such terms or provisions pertain to accounting
matters) and, if any such condition or event then exists, specifying in the
nature and period of existence thereof;
     (e) Borrower shall furnish to Lender, immediately upon becoming aware of
the existence of any condition or event constituting an Event of Default or
event which, with the lapse of time and/or giving of notice would constitute an
Event of Default, written notice specifying the nature and period of existence
thereof and any action which Borrower is taking or proposes to take with respect
thereto;
     (f) Borrower shall promptly notify Lender of (i) any material adverse
change in its financial condition or business; (ii) any default under any
material agreement, contract or other instrument to which Borrower or any
Subsidiary is a party or by which any of such Persons properties are bound, or
any acceleration of any maturity of any indebtedness owing by Borrower or any
Subsidiary, (iii) any material adverse claim

- 4 -



--------------------------------------------------------------------------------



 



against or affecting Borrower, any Subsidiary, or any of their respective
properties; and (iv) any litigation, or any claim or controversy which might
become the subject of litigation, against Borrower or any Subsidiary or
affecting any of Borrower’s or such Subsidiary’s property, if such litigation or
potential litigation might, in the event of an unfavorable outcome, have a
material adverse effect on Borrower’s or such Subsidiary’s financial condition
or business or might cause an Event of Default;
     (g) Borrower shall promptly furnish to Lender, at Lender’s request, such
additional financial or other information concerning assets, liabilities,
operations and transactions of Borrower and its Subsidiaries as Lender may from
time to time reasonably request;
     (h) Borrower shall, and shall cause each of its Subsidiaries to, promptly
pay all lawful claims, whether for labor, materials or otherwise, which might or
could, if unpaid, become a lien or charge on any property or assets of Borrower
or any Subsidiary, unless and to the extent only that the same are being
contested in good faith by appropriate proceedings and reserves have been
established therefor;
     (i) Borrower shall, and shall cause each of its Subsidiaries to, maintain
on their respective properties insurance of responsible and reputable companies
in such amounts and covering such risks as is prudent and is usually carried by
companies engaged in businesses similar to that of Borrower or such Subsidiary;
Borrower shall, and shall cause each of its Subsidiaries to, furnish Lender, on
request, with certified copies of insurance policies or other appropriate
evidence of compliance with the foregoing covenant;
     (j) Borrower shall, and shall cause each of its Subsidiaries to, preserve
and maintain all licenses, privileges, franchises, certificates and the like
necessary for the operation of its business; and
     (k) Borrower shall pay to Lender an unused facility fee on the daily
average unused amount of the Loan for the period from and including the date of
this Agreement to and including the Maturity Date, at the rate of one half of
one percent (0.50%) per annum based on a 360 day year and the actual number of
days elapsed. For the purpose of calculating the unused facility fee hereunder,
the Loan shall be deemed utilized by the amount of all outstanding Advances.
Accrued unused facility fees shall be payable in arrears on the last day of each
calendar month, and on the Maturity Date.
     (l) As used herein: (i) “Subsidiary” means (A) any corporation of which at
least a majority of the outstanding shares of stock having by the terms thereof
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether or not at the time stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by Borrower or one or more of its Subsidiaries or by any Borrower
and one or more of such Subsidiaries, and (B) any other entity (x) of which at
least a majority of the ownership, equity or voting interest is at the time
directly or indirectly owned or controlled by one or more of Borrower and its
Subsidiaries and (y) which is treated as a subsidiary in accordance with GAAP;
(ii) “Person” means any individual, corporation, limited liability company,
business trust, association, company, partnership, joint venture, governmental
authority, or other entity, and shall include such Person’s heirs,
administrators, personal representatives, executors, successors and assigns; and
(iii) “GAAP” means generally accepted accounting principles, applied on a
consistent basis, as set forth in Opinions of the Accounting Principles Board of
the American Institute of Certified Public Accountants and/or in statements of
the Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question.
     7. Negative Covenants. Until payment in full of the Note and all other
obligations and liabilities of Borrower hereunder, Borrower covenants that it
shall not, nor shall it permit any Subsidiary to (unless Lender shall otherwise
consent in writing):
     (a) create, incur or assume any indebtedness or borrow money, except for
(i) the Loan, (ii) trade debt incurred in the ordinary course of Borrower’s or
such Subsidiary’s business, (iii) debt reflected on Borrower’s most recent
consolidated balance sheet, (iv) debt that is subordinated to the obligations
and liabilities of Borrower represented by this Agreement, on terms and
conditions acceptable to Lender in its sole discretion, and (v) a fully
collateralized working capital line of credit in the maximum amount of $875,000
as

- 5 -



--------------------------------------------------------------------------------



 



represented by that certain Credit Agreement by and between the Borrower and UBS
Financial Services, Inc. dated as of October 3, 2007;
     (b) endorse, guarantee, or otherwise become liable for the obligations of
any person, firm or corporation except for endorsements of negotiable
instruments by Borrower or a Subsidiary in the ordinary course of business;
     (c) mortgage, assign, encumber, hypothecate or grant a security interest in
any of Borrower’s or any Subsidiary’s assets, except (i) to Lender and
(ii) liens securing the indebtedness permitted in Section 7(a)(v) above
(provided, however, that the foregoing shall not apply to inchoate liens for
taxes which are not delinquent or which are being contested in good faith and
liens resulting from deposits to secure the payments of workmen’s compensation
or social security or to secure the performance of bids or contracts in the
ordinary course of business);
     (d) liquidate, dissolve or reorganize; or merge or consolidate with, or
acquire all or substantially all of the assets of, any other company, firm or
association; or make any other substantial change in its capitalization or its
business;
     (e) pay any dividends on any of its outstanding stock, or purchase, redeem
or repurchase any of its stock;
     (f) sell any of its assets used or useful in its business, except in the
ordinary course of business; or sell any of its assets to any other person, firm
or corporation with the agreement that such assets shall be leased back to
Borrower or such Subsidiary;
     (g) own, purchase or acquire, directly or indirectly, any promissory notes,
stock or securities of any other person, firm or corporation, other than
ownership interests of Borrower and its Subsidiaries in each of their respective
Subsidiaries and securities guaranteed as to the principal and interest by the
United States government (it being understood by the Parties that Borrower has
previously invested in certain preferred equity securities but will no longer
invest in such securities); or make any loans or advances to any other person;
     (h) permit any substantial change in its present executive management;
     (i) enter into any transaction, including, without limitation, the
purchase, sale, or exchange of property or the rendering of any service, with
any Affiliate of Borrower or any Subsidiary, except (a) in the ordinary course
of and pursuant to the reasonable requirements of Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
Borrower or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate (as defined below) of Borrower,
(b) customary indemnification agreements and insurance arrangements entered into
for the benefit of Borrower’s or such Subsidiary’s directors or officers,
(c) customary employment arrangements with employees and benefit programs
(including, without limitation, arrangement with former employees such as equity
redemption or severance programs), in each case on reasonable terms consistent
with the other provisions of this Agreement (as in effect from time to time),
and (d) agreements with Lender; or
     (j) As used herein, “Affiliate” means, as to any Person, any other Person
(i) that directly or indirectly, through one or more intermediaries, controls or
is controlled by, or is under common control with, such Person; (ii) that
directly or indirectly beneficially owns or holds five percent (5%) or more of
any class of voting stock of such Person; or (iii) five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person. The term “control” means the possession, directly or indirectly,
of the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall Lender be deemed an Affiliate of
Borrower or any of its Subsidiaries or Affiliates.
     8. Default. An Event of Default shall exist if any one or more of the
following events (individually, an “Event of Default” and collectively, “Events
of Default”) shall occur:

- 6 -



--------------------------------------------------------------------------------



 



     (a) Borrower shall fail to pay when due any principal of, or interest on,
the Note or any other fee or payment due hereunder or under any of the Loan
Documents;
     (b) any representation or warranty made in any of the Loan Documents shall
prove to be untrue or inaccurate in any respect as of the date on which such
representation or warranty is made and such untruth or inaccuracy remains for
greater than five (5) business days;
     (c) default shall occur in the performance of any of the covenants or
agreements of Borrower or any Subsidiary contained herein or in any of the other
Loan Documents and such untruth or inaccuracy remains for greater than five
(5) business days ;
     (d) Borrower shall (i) apply for or consent to the appointment of a
receiver, custodian, trustee, intervenor or liquidator of such party or of all
or a substantial part of such party’s assets, (ii) voluntarily become the
subject of a bankruptcy, reorganization or insolvency proceeding or be insolvent
or admit in writing that such party is unable to pay its debts as they become
due or generally not pay such party’s debts as they become due, (iii) make a
general assignment for the benefit of creditors (iv) file a petition or answer
seeking reorganization or an arrangement with creditors or to take advantage of
any bankruptcy or insolvency laws, (v) file an answer admitting the material
allegations of, or consent to, or default in answering, a petition filed against
such party in any bankruptcy, reorganization or insolvency proceeding,
(vi) become the subject of an order for relief under any bankruptcy,
reorganization or insolvency proceeding, or (vii) fail to pay any money judgment
against such party before the expiration of thirty days after such judgment
becomes final and no longer subject to appeal;
     (e) an order, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition appointing a
receiver, custodian, trustee, intervenor or liquidator of Borrower or of all or
substantially all of Borrower’s assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of thirty (30) days; or a complaint
or petition shall be filed against Borrower seeking or instituting a bankruptcy,
insolvency, reorganization, rehabilitation or receivership proceeding of
Borrower, and such petition or complaint shall not have been dismissed within
thirty (30) days;
     (f) Borrower shall default in the payment of any material indebtedness of
Borrower or in the performance of any of Borrower’s material obligations and
such default shall continue for more than any applicable period of grace or any
affiliate of the Borrower shall default in the payment of any material
indebtedness or in the performance of any of its material obligations that has a
material adverse effect on the Borrower and such default shall continue for more
than thirty days; or
     (g) Any final judgment(s) for the payment of money in excess of the sum of
$ 100,000, individually or in the aggregate, shall be rendered against Borrower
and such judgment(s) shall not be satisfied or discharged at least ten (10) days
prior to the date on which any of Borrower’s assets could be lawfully sold to
satisfy such judgment(s).
     9. Remedies Upon Event of Default. If an Event of Default shall have
occurred and be continuing, then Lender at its option may (a) declare the entire
unpaid balance of principal and accrued interest of the Obligation (as defined
in the Note) to be immediately due and payable without presentment or notice of
any kind which Borrower hereby waives, (b) reduce any claim to judgment, and/or
(c) pursue and enforce any of Lender’s rights and remedies available pursuant to
any applicable law or agreement including, without limitation, foreclosing all
liens and security interests securing payment thereof or any part thereof;
provided, however, in the case of any Event of Default specified in (d) or
(e) of Section 8 above with respect to Borrower, without any notice to Borrower
or any other act by Lender, the Obligations shall become immediately due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are hereby waived by Borrower.
     10. Miscellaneous.
     (a) Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder and
under the other Loan Documents shall be in addition to all other rights provided
by law. No notice or demand given in any case

- 7 -



--------------------------------------------------------------------------------



 



shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.
     (b) Notices. Any notices or other communications required or permitted to
be given by any of the Loan Documents must be given in writing and must be
personally delivered or mailed by prepaid certified or registered mail to the
party to whom such notice or communication is directed at the address of such
party as follows: (i) Borrower: 4100 Spring Valley, Suite 1002, Dallas, Texas
75244, (ii) Lender: 4100 Spring Valley, Suite 1001, Dallas, Texas 75244. Any
such notice or other communication shall be deemed to have been given (whether
actually received or not) on the day it is personally delivered as aforesaid or,
if mailed, on the third day after it is mailed as aforesaid. Any party may
change its address for purposes of this Agreement by giving notice of such
change to all other parties pursuant to this Section 10(b).
     (c) Governing Law. This Agreement and the other Loan Documents are being
executed and delivered, and are intended to be performed, in the State of Texas,
and the substantive laws of Texas shall govern the validity, construction,
enforcement and interpretation of this Agreement and all other Loan Documents,
except to the extent: (i) otherwise specified therein; or (ii) federal laws
governing maximum interest rates shall provide for rates of interest higher than
those permitted under the laws of the State of New York.
     (d) Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, then
such provision shall be severed from this Agreement and the remaining provisions
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Agreement.
     (e) Maximum Interest Rate. Regardless of any provisions contained in this
Agreement, the Note or in any of the other Loan Documents, Lender shall never be
deemed to have contracted for or be entitled to receive, collect or apply as
interest (whether termed interest in the Loan Documents or deemed to be interest
by judicial determination or operation of law) on the Note, any amount in excess
of the maximum rate of interest permitted to be charged by applicable law, and,
in the event Lender ever receives, collects or applies as interest any such
excess, such amount which would be excessive interest shall be deemed to be a
partial prepayment of principal and treated hereunder as such, and, if the
principal balance of the Note is paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest paid
or payable under any specific contingency exceeds the highest lawful rate,
Borrower, and Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense, fee, or
premium, rather than as interest, (ii) exclude voluntary prepayments and the
effect thereof, and (iii) spread the total amount of interest throughout the
entire contemplated term of the Note so that the interest rate is uniform
throughout such term.
     (f) Entirety and Amendments. The Loan Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof and thereof, and this Agreement and
the other Loan Documents may be amended only by an instrument in writing
executed by the party, or an authorized officer of the party, against whom such
amendment is sought to be enforced.
     (g) Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns and legal
representatives; provided, however, that Borrower may not, without the prior
written consent of Lender, assign any rights, powers, duties or obligations
hereunder.
     (h) Expenses. Borrower will promptly pay all reasonable costs, fees and
expenses paid or incurred by Lender incident to this Agreement or incident to
the collection of the Loan hereunder (including the fees and expenses of counsel
to Lender) provided no more than $25,000 shall be paid for such costs, fees and
expenses occurring prior to the execution date of this Agreement.
     (i) Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Agreement.

- 8 -



--------------------------------------------------------------------------------



 



     (j) Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights,
duties, or obligations under this Agreement or the other Loan Documents without
the prior written consent of Lender. Lender may assign or transfer any of its
rights, duties, or obligations under this Agreement or the other Loan Documents;
provided however that, prior to the occurrence of an Event of Default, Lender
shall obtain the consent of Borrower (which consent shall not be unreasonably
withheld or delayed) prior to any such assignment or transfer.
     (k) Indemnification. Borrower will indemnify and hold Lender harmless from
any loss, liability, damages, judgments, and costs of any kind relating to or
arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by Lender to Borrower
hereunder, and (c) any litigation or proceeding related to or arising out of
this Agreement, any such document, or any such credit. This indemnity includes
but is not limited to attorneys’ fees (including the allocated cost of in-house
counsel). This indemnity extends to Lender and all of its directors, officers,
employees, agents, successors, attorneys, and assigns. This indemnity will
survive repayment of the Borrower’s obligations to Lender. All sums due to
Lender hereunder shall be obligations of Borrower, due and payable immediately
without demand.
     THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENT OF THE PARTIES.

- 9 -



--------------------------------------------------------------------------------



 



     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     If Lender agrees to the foregoing, Lender should execute this Agreement in
the space indicated below.

            BORROWER:


PANDA ETHANOL, INC., a Nevada corporation
      By:   /s/ Darol Lindloff         Name:   Darol Lindloff        Title:  
President and Chief Executive Officer   

- 10 -



--------------------------------------------------------------------------------



 



         

            LENDER:


PANDA ENERGY INTERNATIONAL, INC.
      By:   /s/ Todd W. Carter         Name:   Todd W. Carter        Title:  
President     

- 11 -